        Case 1:17-cv-01388-KPF Document 207 Filed 11/23/20 Page 1 of 14




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------X
                                                       :
PACIFIC LIFE INSURANCE COMPANY and :
PACIFIC LIFE & ANNUITY COMPANY,                        :
                                                       :
                                       Plaintiffs,     :   17 Civ. 1388 (KPF)
                                                       :
                        v.                             :        ORDER
                                                       :
THE BANK OF NEW YORK MELLON,                           :
                                                       :
                                       Defendant. :
                                                       :
------------------------------------------------------ X
KATHERINE POLK FAILLA, District Judge:

       This Order resolves certain disputes among the parties regarding

Defendant Bank of New York Mellon’s withholding of certain documents based

on the attorney-client privilege and/or the work product doctrine. (See

generally Dkt. #105, 107, 110, 120, 121, 123; see also Dkt. #117 (transcript of

hearing of July 15, 2019), 125 (transcript of hearing of August 8, 2019)). To

aid in resolving these disputes, the Court undertook an in camera review of 12

categories of documents catalogued on Defendant’s privilege log (Dkt. #110-1),

comprising 154 documents, along with 35 additional documents that were

provided to the Court for context (see Dkt. #123 at 1 n.1). As detailed in the

remainder of this Order, the Court largely agrees with Defendant’s

designations.

                                         OVERVIEW

       The Court begins by extending its deepest appreciation to the parties for

their flexibility, if not their indulgence, in this process. The Court’s efforts to
       Case 1:17-cv-01388-KPF Document 207 Filed 11/23/20 Page 2 of 14




begin this review were stymied, first by a series of applications for immediate

injunctive relief and then by the upending of the Court’s docket occasioned by

the COVID-19 pandemic. The Court thanks the parties for allowing it to

prioritize criminal cases — and, in particular, applications for compassionate

release — before attending to the time-intensive task of the in camera review.

      In preparation for this review, the Court reviewed each of the docket

entries identified above. Included among this information were several sworn

statements from individuals involved with Project LDC (see Dkt. #105-3, 105-

4), and representations of counsel made at the July 15 and August 8 hearings.

The Court then reviewed each of the categories of documents that were

submitted in camera.

      To aid the Court’s analysis, the parties provided primers on the legal

issues implicated by Defendant’s withholding of these documents. (See, e.g.,

Dkt. #107, 121, 123). Both sides accurately state the law, albeit with differing

degrees of specificity and relevance. Significantly, however, the Court’s review

confirms that Defendant’s assertions of the attorney-client privilege and the

work product doctrine are, in the main, proper. More to the point, with a few

exceptions discussed later in this Order, Defendant has not sought to

transmute business documents (or other non-privileged materials) into

privileged or protected documents by the mere addition of an attorney into the

mix. To the contrary, the documents reviewed by the Court make clear that

information was gathered, and materials were prepared, at the direction of

counsel for the specific provision of legal advice.

                                         2
       Case 1:17-cv-01388-KPF Document 207 Filed 11/23/20 Page 3 of 14




                                 APPLICABLE LAW

      In a case brought under a federal statute — here, the Trust Indenture

Act — the federal common law of attorney-client privilege applies. See Wultz v.

Bank of China Ltd., 304 F.R.D. 384, 390 (S.D.N.Y. 2015); accord In re Copper

Mkt. Antitrust Litig., 200 F.R.D. 213, 217 (S.D.N.Y. 2001) (“Where, as here,

subject matter jurisdiction is based on a federal question, privilege issues are

governed by federal common law.” (citation omitted)). The attorney-client

privilege “protects communications [i] between a client and his or her attorney

[ii] that are intended to be, and in fact were, kept confidential [iii] for the

purpose of obtaining or providing legal advice.” United States v. Mejia, 655

F.3d 126, 132 (2d Cir. 2011). As a sister court in this District has ably

summarized:

             The attorney-client privilege protects from disclosure
             “[i] a communication between client and counsel that
             [ii] was intended to be and was in fact kept confidential,
             and [iii] was made for the purpose of obtaining or
             providing legal advice.” In re County of Erie, 473 F.3d
             413, 419 (2d Cir. 2007); accord American Civil Liberties
             Union v. United States Department of Justice, 210 F.
             Supp. 3d 467, 477 (S.D.N.Y. 2016); United States v.
             Ghavami, 882 F. Supp. 2d 532, 536 (S.D.N.Y. 2012).
             Obtaining or providing legal advice need not be the sole
             purpose of the communication; rather, the touchstone
             is “whether the predominant purpose of the
             communication is to render or solicit legal advice.” In
             re County of Erie, 473 F.3d at 420; accord United States
             v. Mount Sinai Hospital, 185 F. Supp. 3d 383, 389
             (S.D.N.Y. 2016). The privilege protects both the
             advice of the attorney to the client and the
             information communicated by the client that
             provides a basis for giving advice. See Upjohn Co. v.
             United States, 449 U.S. 383, 390 (1981); In re Six Grand
             Jury Witnesses, 979 F.2d 939, 943-44 (2d Cir. 1992); In

                                          3
       Case 1:17-cv-01388-KPF Document 207 Filed 11/23/20 Page 4 of 14




             re General Motors LLC Ignition Switch Litigation (“In re
             GM”), 80 F. Supp. 3d 521, 527 (S.D.N.Y. 2015); Chen-
             Oster v. Goldman, Sachs & Co., 293 F.R.D. 547, 554
             (S.D.N.Y. 2013). “[T]he burden is on a party claiming the
             protection of a privilege to establish those facts that are
             the essential elements of the privileged relationship.” In
             re Grand Jury Subpoena Dated Jan. 4, 1984, 750 F.2d
             223, 224 (2d Cir. 1984); accord In re Grand Jury
             Subpoena Dated July 6, 2005, 510 F.3d 180, 184 (2d
             Cir. 2007); Mount Sinai, 185 F. Supp. 3d at 391;
             Ghavami, 882 F. Supp. 2d at 536.

Johnson v. J. Walter Thompson U.S.A., LLC, No. 16 Civ. 1805 (JPO) (JCF), 2017

WL 3432301, at *2 (S.D.N.Y. Aug. 9, 2017) (emphasis added).

      As to a small subset of the documents, Defendant also asserts the work

product doctrine. “Federal law governs the applicability of the work product

doctrine in all actions in federal court.” Wultz, 304 F.R.D. at 393 (citing Allied

Irish Banks, P.L.C. v. Bank of Am., N.A., 252 F.R.D. 163, 173 (S.D.N.Y. 2008)).

Federal Rule of Civil Procedure 26(b)(3) codifies the doctrine in part, providing

that “a party may not discover documents and tangible things that are

prepared in anticipation of litigation or for trial by or for another party or its

representative (including the other party’s attorney, consultant, surety,

indemnitor, insurer, or agent),” unless “the party shows that it has substantial

need for the materials to prepare its case and cannot, without undue hardship,

obtain their substantial equivalent by other means.”

      The work product doctrine is designed “to preserve a zone of privacy in

which a lawyer can prepare and develop legal theories and strategy ‘with an eye

toward litigation,’ free from unnecessary intrusion by his adversaries.” United

States v. Adlman, 134 F.3d 1194, 1196 (2d Cir. 1998) (quoting Hickman v.


                                          4
       Case 1:17-cv-01388-KPF Document 207 Filed 11/23/20 Page 5 of 14




Taylor, 329 U.S. 495, 510-11 (1947)); accord United States v. Nobles, 422 U.S.

225, 238-39 (1975). The party asserting work product protection must

demonstrate that the material at issue “[i] [is] a document or a tangible thing,

[ii] that was prepared in anticipation of litigation, and [iii] was prepared by or

for a party, or by his representative.” Allied Irish Banks, 252 F.R.D. at 173

(internal quotation marks and citation omitted).

         THE COURT’S REVIEW OF PRIVILEGE LOG CATEGORIES

Category 6:         Documents created at the request of BNYM’s in-house
                    and/or outside counsel reflecting legal advice of BNYM’s
                    in-house and/or outside counsel in connection with
                    tracking and responding to legal questions from
                    Corporate Trust Department.

      The Court reviewed the two documents in this category, contained at

Tabs 72 and 73, 1 which were withheld based on a claim of attorney-client

privilege. Each document is a chart of information; each is prefaced by another

document, withheld from production on a different basis, that makes plain that

each chart was prepared at the request of counsel in the course of seeking or

rendering legal advice. The privilege claims are upheld.

Category 21:        Document and communication between BNYM
                    employees created at the request of BNYM’s in-house
                    and/or outside counsel regarding BNYM’s role and duties
                    as trustee in connection with loan modification.

      The Court reviewed the four documents in this category, all contained at

Tab 53, which were withheld based on a claim of attorney-client privilege. The

four documents consist of one email and three Excel spreadsheets. The Court


1     The Tabs referenced in this Order correspond to the binder of hard copies that was
      provided to the Court for the purposes of its in camera review.

                                             5
       Case 1:17-cv-01388-KPF Document 207 Filed 11/23/20 Page 6 of 14




understands from the email and from prior submissions of Defendant that the

information contained in the three Excel spreadsheets was gathered to assist

in-house and outside counsel in providing legal advice concerning RMBS

issues. The privilege claims as to the four documents are therefore upheld.

See generally Pearlstein v. BlackBerry Ltd., No. 13 Civ. 7060 (CM) (KHP), 2019

WL 1259382, at *15 (S.D.N.Y. Mar. 19, 2019) (“Although it is true that a fact

investigation conducted at the direction of an attorney for purposes of

rendering legal advice is protected by the attorney-client privilege, First Chicago

Int’l v. United Exch. Co., 125 F.R.D. 55, 56-58 (S.D.N.Y. 1989), the purpose of

the fact investigation must be to aid the provision of legal advice.”); In re

Rivastigmine Patent Litig., 237 F.R.D. 69, 80 (S.D.N.Y. 2006) (“Communications

among non-attorneys in a corporation may be privileged if made at the

direction of counsel, to gather information to aid counsel in providing legal

services.” (citations omitted)), abrogated on other grounds by In re Queen’s Univ.

at Kingston, 820 F.3d 1287 (Fed. Cir. 2016).

Category 24:       Documents created by BNYM employees at the request of
                   BNYM’s in-house and/or outside counsel regarding
                   BNYM’s role and duties as trustee in connection with
                   investor/insurer inquiries.

      The Court reviewed the three documents in this category, contained at

Tabs 15 and 16, which were withheld based on a claim of attorney-client

privilege. These documents are prefaced by other documents, withheld from

production on other bases but included here for context, that make clear that

the documents in this category were created at the request of counsel in the

course of seeking and rendering legal advice. The privilege claims are upheld.
                                         6
      Case 1:17-cv-01388-KPF Document 207 Filed 11/23/20 Page 7 of 14




Category 35:      Document reflecting legal advice of BNYM’s in-house
                  and/or outside counsel regarding BNYM’s role and duties
                  as trustee in connection with potential bank exposure.

      The Court reviewed the one document in this category, contained at

Tab 57, which was withheld based on a claim of attorney-client privilege. The

document in question, an Excel spreadsheet, is prefaced by a document,

withheld from production on other bases but included here for context, that

makes clear that the information contained in the spreadsheet was gathered in

order to seek legal advice from outside counsel. The privilege claim is upheld.

Category 42:      Communication between BNYM employees, including
                  BNYM’s in-house counsel, reflecting legal advice of
                  BNYM’s in-house and/or outside counsel regarding
                  BNYM’s role and duties as trustee in connection with
                  government requests for information and in connection
                  with Project LDC, a project undertaken at the direction
                  of BNYM in-house counsel, Robert Bailey, regarding
                  remediation of Corporate Trust Accounts.

      The Court reviewed the one document in this category, contained at

Tab 51, which was withheld based on a claim of attorney-client privilege. The

document in question, an Excel spreadsheet, is prefaced by a document,

withheld on other bases but included here for context, that makes clear that

the information contained in the spreadsheet was gathered in the course of

seeking and rendering legal advice from in-house counsel. The privilege claim

is upheld.




                                       7
       Case 1:17-cv-01388-KPF Document 207 Filed 11/23/20 Page 8 of 14




Category 43:        Communications between BNYM employees, including
                    BNYM’s in-house counsel, reflecting legal advice of
                    BNYM’s in-house and/or outside counsel regarding
                    BNYM’s role and duties as trustee in connection with
                    internal policies and procedures.

      The Court reviewed the three documents in this category, contained at

Tabs 1, 2, and 76, which were withheld based on a claim of attorney-client

privilege. With respect to the documents at Tabs 1 and 2, the Court does not

believe that they are privileged documents, and orders their disclosure. As for

the document at Tab 76, the Court does not believe it is subject to the

attorney-client privilege, but is concerned that it lacks sufficient information to

make a final determination. Defendant is directed either to disclose the

document within 30 days, or to submit within 30 days a supplemental in

camera submission explaining why the privilege attaches.

Category 55:        Documents and communications between BNYM
                    employees, including in-house counsel, BNYM’s outside
                    counsel, and third-parties hired by BNYM in-house
                    and/or outside counsel regarding repurchase requests
                    and other inquiries from investors, insurers, deal parties
                    or other entities and responses to such requests or
                    inquiries.

      The Court reviewed the 27 documents in this category, contained at

Tabs 11, 12, 13, 14, 17, 18, 19, 54, 55, 56, 58, 60, 63, 64, 65, 66, 67, 69, 70,

71, 74, 75, 77, and 78, 2 which were withheld based on claims of the attorney-

client privilege and the work product doctrine. To begin, the materials

included at Tabs 11, 12, 13, 14, 17, 18, 19, 60, 63, 64, 65, 66, 69, 70, 71, 74,

75, 77, and 78 comprise communications directly with in-house and outside


2     At times, multiple documents were located at a single Tab.

                                             8
       Case 1:17-cv-01388-KPF Document 207 Filed 11/23/20 Page 9 of 14




counsel in the course of seeking and rendering legal advice, and are plainly

privileged. By contrast, the documents at Tabs 54, 55, 56, 58, and 67 are not

subject to the attorney-client privilege, and should be disclosed. Separately,

the Court believes that the documents in this category that it has found to be

subject to the attorney-client privilege are also likely to be protected under the

work product doctrine, although if Defendant seeks to press this point, the

Court would require supplemental information regarding the doctrine’s “in

anticipation of litigation” requirement.

Category 57:       Documents and communications between BNYM
                   employees and third-parties hired by BNYM in-house
                   and/or outside counsel created at the request of BNYM
                   in-house counsel regarding repurchase requests and
                   other inquiries from investors, insurers, deal parties or
                   other entities and responses to such requests or
                   inquiries.

      The Court reviewed the four documents in this category, contained at

Tabs 19, 68, 70, and 71, which were withheld based on claims of the attorney-

client privilege and the work product doctrine. The Excel spreadsheet at

Tab 19 is prefaced by another document, withheld as part of Category 55,

which confirms that the spreadsheet was prepared at the direction of counsel

in the course of seeking or rendering legal advice. The documents contained at

Tabs 68, 70, and 71 constitute communications directly with in-house and

outside counsel in the course of seeking and rendering legal advice, and are

privileged. Using an analysis similar to that identified in the preceding section,

the Court is inclined to believe that these materials are also subject to the work




                                           9
      Case 1:17-cv-01388-KPF Document 207 Filed 11/23/20 Page 10 of 14




product doctrine, although it would require additional information to make a

final determination.

Category 75:        Documents and communications between BNYM
                    employees, BNYM’s outside counsel, and third-parties
                    hired by BNYM in-house and/or outside counsel created
                    at the request of BNYM’s in-house and/or outside
                    counsel regarding document custody in connection with
                    Project LDC, a project undertaken at the direction of
                    BNYM in-house counsel, Robert Bailey, regarding
                    remediation of Corporate Trust Accounts.

      The Court reviewed the 84 documents in this category, contained at

Tabs 3, 4, 5, 6, 7, 8, 9, 10, 21, 23, 26, 27, 28, 29, 30, 32, 33, 34, 35, 36, 37,

38, 39, 40, 41, 45, 61, and 62, 3 which were withheld based on claims of the

attorney-client privilege and the work product doctrine. The documents at

Tabs 3, 4, 5, 6, 7, 30, 32, 33, 34, 35, 36, 37, 38, 40, and 45 reflect

communications internally within Defendant, and with outside entities hired at

the direction of in-house counsel, undertaken in an effort to prepare or to

gather materials for in-house and outside counsel in connection with the

provision of legal advice, as distinguished from business advice, and they are

therefore privileged. That said, certain of the communications within certain

email strings do not appear to this Court to be privileged, although they may

also not be responsive to any of Plaintiffs’ discovery demands. They include

(i) the carryover email timed at 4:33 p.m. on BNYMDOC0007; (ii) the email

timed at 12:59 p.m. on BNYMDOC0009; (iii) the email timed at 11:41 a.m. on




3     At times, multiple documents were located at a single Tab.

                                            10
      Case 1:17-cv-01388-KPF Document 207 Filed 11/23/20 Page 11 of 14




BNYMDOC0013. As to these communications, Defendant’s counsel should

either produce them in redacted form or explain their irrelevance.

      The documents at Tabs 8, 9, 10, 21, and 23 are prefaced by other

documents, withheld on different bases but included for context, that make

clear that the specific information contained the challenged documents was

either prepared or gathered at the direction of counsel in connection with the

seeking and rendering of legal advice, and they are therefore privileged.

      The documents at Tabs 26, 27, 28, 29, 39, and 41 involve

communications directly with in-house and/or outside counsel in the course of

seeking and rendering legal advice, and are privileged. Using an analysis

similar to that identified above, the Court is inclined to believe that those

materials that it has found to be privileged are also subject to the work product

doctrine, although it would require additional information.

      Finally, as to the documents at Tabs 61 and 62, the Court does not have

sufficient information to make a final privilege determination. Defendant is

directed either to disclose the documents within 30 days, or to submit within

30 days a supplemental in camera submission explaining why the privilege

attaches to each.




                                        11
      Case 1:17-cv-01388-KPF Document 207 Filed 11/23/20 Page 12 of 14




Category 77:        Documents and communications between BNYM
                    employees, BNYM’s outside counsel, and third parties
                    hired by BNYM in-house and/or outside counsel
                    reflecting legal advice of BNYM’s in-house and/or outside
                    counsel regarding document custody in connection with
                    Project LDC, a project undertaken at the direction of
                    BNYM in-house counsel, Robert Bailey, regarding
                    remediation of Corporate Trust Accounts.

      The Court reviewed the 22 documents in this category, contained at Tabs

20, 24, 25, 31, 42, 43, 44, 46, 47, 48, 49, 50, and 52, 4 which were withheld

based on claims of attorney-client privilege. The documents at Tabs 24, 42, 43,

44, 46, 47, 48, 49, and 50 reflect communications internally within Defendant,

and with outside entities hired at the direction of in-house counsel, that were

undertaken in an effort to prepare or gather materials for in-house and outside

counsel in connection with the provision of legal advice, as distinguished from

business advice, and they are therefore privileged.

      The documents at Tab 20 are prefaced by other documents, withheld on

other bases but included here for context, that make clear that the information

contained at this Tab was either prepared or gathered at the direction of

counsel in connection with the seeking and rendering of legal advice, and these

documents are also privileged.

      The documents at Tabs 25, 31, and 52 involve communications directly

with in-house and/or outside counsel in the course of seeking and rendering

legal advice, and for this reason they are all privileged.




4     At times, multiple documents were located at a single Tab.

                                            12
       Case 1:17-cv-01388-KPF Document 207 Filed 11/23/20 Page 13 of 14




      Using an analysis similar to that identified above, the Court is inclined to

believe that those materials it has found to be privileged are also subject to the

work product doctrine, although it requires additional information.

Category 80:        Communication between BNYM employees created at the
                    request of BNYM’s in-house and/or outside counsel
                    reflecting legal advice of BNYM’s in-house and/or outside
                    counsel regarding document custody in connection with
                    Art. 77 proceedings.

      The Court reviewed the one document in this category, contained at

Tab 22, that was withheld based on a claim of attorney-client privilege.

Included with the document for context is another withheld document that

makes clear that the email in question was in internal communication

undertaken in an effort to gather and prepare materials for in-house and

outside counsel in connection with the seeking or rendering of legal advice. It

is therefore privileged. 5

                                     CONCLUSION

      The Court upholds the claim of attorney-client privilege as to the entries

described above. For those entries as to which the Court rejected the claim of

privilege outright, Defendant is directed to produce the documents within 30

days of the date of this Order. For those entries as to which the Court

permitted supplemental briefing, Defendant is to submit such briefing within

30 days of this Order.




5     The Court does not address the documents in Category 95, which were withheld
      pursuant to the bank examination privilege, in light of subsequent developments in the
      record. (See Dkt. #123, 124, 127, 128, 129).

                                            13
     Case 1:17-cv-01388-KPF Document 207 Filed 11/23/20 Page 14 of 14




     SO ORDERED.

Dated:    November 23, 2020
          New York, New York            __________________________________
                                             KATHERINE POLK FAILLA
                                            United States District Judge




                                   14
